In re McLaughlin, Clarence; McLaughlin, Peggy; —Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA86 1636; Parish of Tangipahoa, 21st Judicial District Court, Div. “E”, No. 69366.
Prior report: La.App., 539 So.2d 1322.
Granted. Judgment of the court of appeal is reversed. We find that the chain-of-custody objection was properly preserved for appellate review. The case is remanded to the court of appeal to determine whether defendants laid a proper foundation for admission of the blood-alcohol test results and to reconsider the apportionment of fault between the parties.
LEMMON, J., would grant the writ for argument.